DETAILED ACTION
This office action is in response to the application filed March 6, 2020.
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2020 was filed after the mailing date of the application on the same date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6-16,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Mytkowicz” (US PG Publication 2015/0106783) in view of “Rognes” (US PG Publication 2004/0024536). 


Regarding Claim 1, Mytkowicz teaches: 
1. A method of configuring a processor for dynamic programming according to an instruction, comprising: receiving, by execution cores of the processor, an instruction that directs the execution cores to compute a set of recurrence equations employing a matrix;(Mytkowicz e.g. ¶¶21, 30-34 describe a dynamic programming system with a plurality of processor cores for executing sub-problems from within recurrence equations and employing matrices (e.g. ¶¶62-64)
 configuring the execution cores, according to the set of recurrence equations, to compute states for elements of the matrix; (See Mytkowicz e.g. ¶¶52-58, 510 and 514 of Fig. 5 teaching calculating matrices values in stages of the dynamic programming processing execution)

and storing the computed states for current elements of the matrix in registers of the execution cores, wherein the computed states are determined based on the set of recurrence equations and input data.(See Rognes e.g. ¶¶11-12, 73-74 teaching processing of a Smith Waterman problem in an SIMD multi-processing system including storing calculation results in the core registers) 

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Mytkowicz and Rognes as each is directed to Multi-processing systems implementing sequence alignment algorithms and Rognes recognized “Due to the demand for both fast and sensitive searches, much effort has been made to produce fast implementations of the…” sequence alignment algorithms and provides optimization techniques for implementation of these algorithms. (¶5). 
Regarding dependent claims 6-14 Mytkowicz and Rognes further teach: 
6. The method as recited in Claim 1, wherein a computed state for each of the elements of the matrix depends only on the three elements of the matrix that are directly above, directly to the left, and directly above the element directly to the left.  (See e.g. Mytkowicz 602/604, fig. 6, ¶31 describe dependencies within the alignment algorithm table considered in determining stages for parallel processing, including e.g. determining dependenies such as those directly above, to left and left/above diagonial as see in e.g. 604)  
(See Mytkowicz e.g. ¶30 describing a problem whose solution is given by a recurrence equation)

8. The method as recited in Claim 1, wherein the set of recurrence equations is a set of genomic recurrence equations.  (See Mytkowicz e.g. ¶¶2, 16 e.g. genomic sequence alignment algorithms such as “Viterbi algorithm, the Longest Common Subsequence (LCS) algorithm, the Needleman-Wunsch algorithm, and the Smith-Waterman algorithm. ”)
9. The method as recited in Claim 8, wherein the set of genomic recurrence equations are Smith Waterman recurrence equations.  (See Mytkowicz e.g. ¶¶2, 16 e.g. genomic sequence alignment algorithms such as “Viterbi algorithm, the Longest Common Subsequence (LCS) algorithm, the Needleman-Wunsch algorithm, and the Smith-Waterman algorithm. ”)

10. The method as recited in Claim 9, wherein the Smith Waterman recurrence equations are modified Smith Waterman recurrence equations.  (See Mytkowicz e.g. ¶¶2, 16 e.g. genomic sequence alignment algorithms such as “Viterbi algorithm, the Longest Common Subsequence (LCS) algorithm, the Needleman-Wunsch algorithm, and the Smith-Waterman algorithm. ”)

(See Mytkowicz e.g. ¶¶2, 16 e.g. genomic sequence alignment algorithms such as “Viterbi algorithm, the Longest Common Subsequence (LCS) algorithm, the Needleman-Wunsch algorithm, and the Smith-Waterman algorithm. ”)

12. The method as recited in Claim 1, wherein the instruction is an assembly language instruction for hardware of the execution cores.  (See e.g. Assembly Language of Rognes ¶84)
13. The method as recited in Claim 1, wherein the instruction is abstract assembly statements or intermediate representation (IR) statements.  (See e.g. Assembly Language of Rognes ¶84)
14. The method as recited in Claim 1. wherein the execution cores are parallel execution cores of a graphic processing unit (GPU).  (See Mytkowicz ¶34 “The processor(s) 410(A) and 410(B) may include a microprocessor, a microcomputer, a microcontroller, a digital signal processor, a central processing unit (CPU), a graphics processing unit (GPU), a security processor etc. Alternatively, or in addition, some or all of the techniques described herein can be performed, at least in part, by one or more hardware logic components.”)



15. A processor, comprising; a memory configured to store input code including an instruction that specifies mathematical operations to compute a set of recurrence equations employing a matrix; (Mytkowicz e.g. ¶¶21, 30-34 describe a dynamic programming system with a plurality of processor cores for executing sub-problems from within recurrence equations and employing matrices (e.g. ¶¶62-64)
and at least one execution core configured to receive the instruction and input data, perform the mathematical operations on the input data to generate computed states, (See Mytkowicz e.g. ¶¶52-58, 510 and 514 of Fig. 5 teaching calculating matrices values in stages of the dynamic programming processing execution)

Mytkowicz does not teach, but Rognes teaches
and store the computed states for current elements of the matrix in at least one register of the execution core.  .(See Rognes e.g. ¶¶11-12, 73-74 teaching processing of a Smith Waterman problem in an SIMD multi-processing system including storing calculation results in the core registers) 
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Mytkowicz and Rognes as each is directed to Multi-processing systems implementing sequence alignment algorithms and Rognes recognized “Due to the demand for both fast and sensitive searches, much effort has been made to produce fast implementations of 

Regarding dependent claims 16, 19 and 20, Mytkowicz further teaches:
16. The processor as recited in Claim 15, wherein combinational logic of the at least one execution core is arranged according to the instruction to perform the mathematical operations.  (See e.g. Mytkowicz ¶34 describing use of logic component to implement the recurrence equations and further use of the system to carrying out the mathematical operations on the matrices in e.g. ¶¶61-64). 

19. The processor as recited in Claim 15, wherein the processor is a graphics processing unit.  (See Mytkowicz ¶34 “The processor(s) 410(A) and 410(B) may include a microprocessor, a microcomputer, a microcontroller, a digital signal processor, a central processing unit (CPU), a graphics processing unit (GPU), a security processor etc. Alternatively, or in addition, some or all of the techniques described herein can be performed, at least in part, by one or more hardware logic components.”)

20. The processor as recited in Claim 15, wherein the set of recurrence equations are modified Smith Waterman recurrence equations.   (See Mytkowicz e.g. ¶¶2, 16 e.g. genomic sequence alignment algorithms such as “Viterbi algorithm, the Longest Common Subsequence (LCS) algorithm, the Needleman-Wunsch algorithm, and the Smith-Waterman algorithm. ”)





Claims 2-5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Mytkowicz” (US PG Publication 2015/0106783) in view of “Rognes” (US PG Publication 2004/0024536) as applied above and further in view of “Alpern” (Alpern, Bowen, Larry Carter, and Kang Su Gatlin. "Microparallelism and high-performance protein matching." Supercomputing'95: Proceedings of the 1995 ACM/IEEE Conference on Supercomputing. IEEE, 1995.). 
Regarding Claim 2, Mytkowicz teaches the limitations of claim 1 above, but does not further teach, while Alpern teaches:  2. The method as recited in Claim 1, wherein the configuring includes configuring each of the execution cores to compute a single one of the computed states during a cycle.  (See e.g. Alpern “Blocking” section of Pages 3-4 describing setting the swath size for the number of rows in the smith waterman matrix to be processed, e.g. a single row in a single cycle, dependent on the implemented hardware platform)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mytkowicz et al with 
Regarding Claim 3, Mytkowicz teaches the limitations of claim 1 above, but does not further teach, while Alpern teaches:  
3. The method as recited in Claim 1, wherein the configuring includes configuring the execution cores to compute the computed states in swaths, wherein a swath corresponds to a number of rows of the matrix.  (See e.g. Alpern “Blocking” section of Pages 3-4 describing setting the swath size for the number of rows in the smith waterman matrix to be processed, e.g. a single row in a single cycle, dependent on the implemented hardware platform)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mytkowicz et al with those of Alpern as each is directed to implementing genomic sequencing algorthims and Alpern teaches “techniques for parallelizing the Smith-Waterman algorithm at the very lowest level of thecomputational hierarchy…” (Page 2, Introduction). 

Regarding Claim 4, Alpern further teaches: 
4. The method as recited in Claim 3, further comprising storing intermediate states of matrix elements on the last row of the swath for computing states of the first row of the next swath.  (See e.g. Alpern “Blocking” section of Pages 3-4 describing setting the swath size for the number of rows in the smith waterman matrix to be processed, e.g. a single row in a single cycle, dependent on the implemented hardware platform)

Regarding Claim 5, Rognes further teaches: 
5. The method as recited in Claim 4, wherein the intermediate states are stored in a register file of the processor or a shared memory of the processor.  (See Rognes e.g. ¶¶11-12, 73-74 teaching processing of a Smith Waterman problem in an SIMD multi-processing system including storing calculation results in the core registers)

Regarding Claim 17, Mytkowicz teaches the limitations of claim 15 above, but does not further teach, while Alpern teaches:  
17. The processor as recited in Claim 15, wherein the at least one execution core is one of a plurality of execution cores and the instruction directs the plurality of execution cores to perform the mathematical operations in swaths, wherein a swath corresponds to a number of the execution cores designated for processing of the computed states in parallel.  (See e.g. Alpern “Blocking” section of Pages 3-4 describing setting the swath size for the number of rows in the smith waterman matrix to be processed, e.g. a single row in a single cycle, dependent on the implemented hardware platform)

Regarding Claim 18, Alpern further teaches: 
18. The processor as recited in Claim 17, further comprising a shared memory or register file configured to store intermediate states of matrix elements on the last row of one of the swaths for computing states of the first row of the next one of the swaths.   (See e.g. Alpern “Blocking” section of Pages 3-4 describing setting the swath size for the number of rows in the smith waterman matrix to be processed, e.g. a single row in a single cycle, dependent on the implemented hardware platform)


Claim 21, 24 and 25 is are rejected under 35 U.S.C. 103 as being unpatentable over “Mytkowicz” (US PG Publication 2015/0106783) in view of “Alpern” (Alpern, Bowen, Larry Carter, and Kang Su Gatlin. "Microparallelism and high-performance protein matching." Supercomputing'95: Proceedings of the 1995 ACM/IEEE Conference on Supercomputing. IEEE, 1995.)




21. A method of computing a modified Smith Waterman algorithm employing an instruction for configuring a parallel processing unit (PPU), comprising: receiving, by execution cores of the PPU, an instruction that directs the execution cores to compute a set of recurrence equations for the modified Smith Waterman algorithm employing a matrix; ;(Mytkowicz e.g. ¶¶21, 30-34 describe a dynamic programming system with a plurality of processor cores for executing sub-problems from within recurrence equations and employing matrices (e.g. ¶¶62-64)
configuring the execution cores, according to the set of recurrence equations, to compute states for elements of the matrix in parallel (See Mytkowicz e.g. ¶¶52-58, 510 and 514 of Fig. 5 teaching calculating matrices values in stages of the dynamic programming processing execution)

Mytkowicz does not teach, but Alpern teaches: 
and in swaths; (See e.g. Alpern “Blocking” section of Pages 3-4 describing setting the swath size for the number of rows in the smith waterman matrix to be processed, e.g. a single row in a single cycle, dependent on the implemented hardware platform)and computing computed states for current elements of the matrix in swaths, wherein the computed states are determined based on the set of recurrence equations and input sequences.  (See e.g. Alpern “Blocking” section of Pages 3-4 describing setting the swath size for the number of rows in the smith waterman matrix to be processed, e.g. a single row in a single cycle, dependent on the implemented hardware platform)


Regarding Claim 24, Mytkowicz further teaches:
24. The method as recited in Claim 21, wherein the computing provides a computed state for each element of the matrix.  (See Mytkowicz e.g. ¶¶52-58, 510 and 514 of Fig. 5 teaching calculating matrices values in stages of the dynamic programming processing execution)

Regarding Claim 25, Alpern further teaches:
25. The method as recited in Claim 24, further comprising providing an output, wherein the output provides a result of the computing that includes traceback pointers, edit distance, or a combination of both. (Alpern page 2 “The Smith-Waterman algorithm is a dynamic programming algorithm related to the problem of computing the minimum edit distance between two strings.”) 


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over “Mytkowicz” (US PG Publication 2015/0106783) in view of “Alpern” (Alpern, Bowen, Supercomputing'95: Proceedings of the 1995 ACM/IEEE Conference on Supercomputing. IEEE, 1995.) as applied above and further in view of “Rognes” (US PG Publication 2004/0024536). 

Regarding Claim 22, Mytkowicz et al teach the limitations of claim 21 above, but do not further teach, while Rognes teaches: 
22. The method as recited in Claim 21, further comprising storing intermediate states from elements of the last row of the swaths in at least one memory associated with the PPU that is external to the execution cores, and employing at least one of the intermediate states when computing the computed states for the current elements.  (See e.g. Rognes ¶86 describing storing the calculation values used repeatedly in a first level cache memory for the multi-processor). 

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Mytkowicz and Rognes as each is directed to Multi-processing systems implementing sequence alignment algorithms and Rognes recognized “Due to the demand for both fast and sensitive searches, much effort has been made to produce fast implementations of the…” sequence alignment algorithms and provides optimization techniques for implementation of these algorithms. (¶5). 


Regarding Claim 23, Mytkowicz et al teach the limitations of claim 21 above, but do not further teach, while Rognes teaches: 
23. The method as recited in Claim 21, further comprising storing, in registers of the execution cores, the computed states for current elements of the matrix, and employing the stored computed states when computing the next elements of the matrix.  (See Rognes e.g. ¶¶11-12, 73-74 teaching processing of a Smith Waterman problem in an SIMD multi-processing system including storing calculation results in the core registers)
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Mytkowicz and Rognes as each is directed to Multi-processing systems implementing sequence alignment algorithms and Rognes recognized “Due to the demand for both fast and sensitive searches, much effort has been made to produce fast implementations of the…” sequence alignment algorithms and provides optimization techniques for implementation of these algorithms. (¶5). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art cited in the attached PTO-892 form includes . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191